In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1279V
                                    Filed: December 11, 2018
                                         UNPUBLISHED


    RONALD BECKMAN,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Kate Gerayne Westad, Larkin Hoffman Daly & Lindgren Ltd, Minneapolis, MN, for
petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On September 18, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his September 19, 2014 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 7, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that

       DICP has reviewed the facts of this case and concluded that petitioner’s
       claim meets the Table criteria for SIRVA. Specifically, petitioner had no
       history of pain, inflammation or dysfunction of the affected shoulder prior
       to intramuscular vaccine administration that would explain the alleged
       signs, symptoms, examination findings, and/or diagnostic studies
       occurring after vaccine injection; he likely suffered the onset of pain within
       forty-eight hours of vaccine administration; his pain and reduced range of
       motion were limited to the shoulder in which the intramuscular vaccine
       was administered; and there is no other condition or abnormality present
       that would explain petitioner’s symptoms. 42 C.F.R. § 100.3(a), (c)(10).

Id. at 4-5. Respondent further agrees that

       [w]ith respect to other statutory and jurisdictional issues, the records show
       that the case was timely filed, that the vaccine was received in the United
       States, and that petitioner satisfies the statutory severity requirement by
       suffering the residual effects or complications of his injury for more than
       six months after vaccine administration. See 42 U.S.C. §§ 300aa-
       11(c)(1)(D)(i). Petitioner avers that no civil action or proceedings have
       been pursued in connection with the vaccine-related injury. See 42 U.S.C.
       §§ 300aa-11(a)(5) and -11(c)(1)(E); Pet. at ¶7. Thus, in light of the
       information contained in petitioner’s medical records and affidavit,
       respondent concedes that entitlement to compensation is appropriate
       under the terms of the Vaccine Act and will focus resources on
       determining the amount of compensation to be provided to petitioner in
       accordance with the terms and conditions of the Vaccine Act.

Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master